Citation Nr: 1038936	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for hypothyroidism, a residual of radiation treatment for Grave's 
disease (hyperthyroidism) for the appellate period prior to March 
17, 2010.

2.  Entitlement to a disability rating in excess of 30 percent 
for hypothyroidism, a residual of radiation treatment for Grave's 
disease (hyperthyroidism) as of March 17, 2010.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to June 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, inter alia, denied the Veteran's 
October 2004 claim for a disability rating in excess of 10 
percent for hypothyroidism, a residual of radiation treatment for 
Grave's disease (hyperthyroidism).  In April 2010, the RO 
increased the Veteran's disability rating to 30 percent, 
effective March 17, 2010 (the date of the addendum to a January 
2010 VA examination).

In November 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of this transcript is associated with the 
record.

In January 2009, the Board remanded this case for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.

The Board notes that the Veteran submitted additional evidence in 
August 2010.  However, the pertinent records which the Veteran 
submitted were duplicates of VA treatment records which were 
already in the claims file at the time the Agency of Original 
Jurisdiction (AOJ) issued its Supplemental Statement of the Case 
in July 2010.  Therefore, a remand to the AOJ for consideration 
of this evidence is not warranted.  38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to August 22, 2005, the Veteran's hypothyroidism is 
characterized by symptomatology requiring continuous medication 
for control.

2.  As of August 22, 2005, the Veteran's hypothyroidism is 
characterized by symptomatology of muscular weakness, chronic 
fatigue, mental disturbance, and weight gain.


CONCLUSIONS OF LAW

1.  Prior to August 22, 2005, the criteria for a rating in excess 
of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.119, Diagnostic Code 
7903 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, as of 
August 22, 2005, criteria for a rating of 60 percent, but no 
greater, for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
§ C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated November 2004 and March 2009, provided to the 
Veteran before the May 2005 rating decision and the April 2010 
rating decision and supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of 
what evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The letters 
also informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service-connection claim, including the degree of disability 
and the effective date of an award.  The Veteran was provided 
with such notice in March 2009.

The Federal Circuit has held that VA's duty to notify, codified 
at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of alternative 
diagnostic codes, or to solicit evidence of the impact of the 
Veteran's claimed disability on his daily life.  Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  VA has obtained the Veteran's 
service treatment records and VA treatment records.  The Veteran 
also provided testimony at a hearing on appeal before the 
undersigned Veterans Law Judge in support of the benefits sought.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its January 2009 remand.  Specifically, the RO was 
instructed to 1) provide the Veteran with a corrective notice 
required under Dingess, supra; 2) ask the Veteran to identify all 
health care providers who have treated her hypothyroidism and 
obtain records from the identified providers; and 3) provide the 
Veteran with a VA examination of her hypothyroidism to determine 
the extent and nature of the disability.  The Board finds that 
the RO has complied with these instructions by providing the 
Veteran with VCAA notice required under Dingess and by obtaining 
treatment records from treating physicians.  The Board further 
finds that the VA examination report substantially complies with 
the Board's January 2009 remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary. 
 
An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

Analysis:  A Disability Rating in Excess of 10 Percent for 
Hypothyroidism for the Appellate Period Prior to March 17, 2010, 
and in Excess of 30 Percent Thereafter

Hypothyroidism is rated under 38 C.F.R. § 4.119, Diagnostic Code 
7903.  A rating of 10 percent is applied with evidence of 
fatigability, or when continuous medication is required for 
control.  A rating of 30 percent is applied with evidence of 
fatigability, constipation, and mental sluggishness.  A rating of 
60 percent is applied with evidence of muscular weakness, mental 
disturbance, and weight gain.  A rating of 100 percent is applied 
with evidence of cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, slowing 
of thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(2009).

The Veteran contends that she is entitled to an increased rating 
for her service-connected hypothyroidism.  In her October 2004 
claim, the Veteran stated that her thyroid condition had gotten 
worse.  

In May 2004-five months prior to the October 2004 date on which 
she filed a claim for an increased rating-the Veteran's treating 
VA clinician noted that her symptoms of hypothyroidism included 
muscle weakness, heart palpitations, tiredness, pain, and joint 
aches.

VA provided the Veteran with a QTC examination in December 2004, 
for hyperthyroidism.  (The Board notes that the RO has since 
amended the Veteran's service connection for hyperthyroidism to 
reflect her current diagnosis of hypothyroidism, under which she 
is currently rated.)  The Veteran reported experiencing memory 
loss, ringing in ears, weakness of muscles, and blurring eyes.  
She also stated that her pain medication made working difficult, 
and that she missed three days of work per month.  On 
examination, the Veteran had no ocular signs of hyperthyroidism.  
The examiner noted that hyperthyroidism does not cause muscle 
weakness or wasting.  He further found that results of an 
electrocardiogram (EKG) were within normal limits, and that the 
Veteran's mild anemia was not related to her thyroid disease.  
The examiner opined that "the diagnosis [of hyperthyroidism] is 
changed to Hypothyroidism secondary to radiation.  The diagnosis 
is changed because hyperthyroidism requiring radioactive iodine 
produced hypothyroidism, [and her] current medication maintains 
normal thyroid levels."

A VA clinician reported in August 2005 that the Veteran 
fluctuates between hyper- and hypo-thyroid states.  She found 
that the Veteran's symptoms included muscle weakness, with 
decreased muscle mass and decreased efficiency of muscle 
contraction; emotional lability, with anxiety, an inability to 
concentrate, and insomnia; and hyperlipidemia, despite diet and 
lifestyle changes.

In her October 2005 notice of disagreement, the Veteran stated 
that the side effects of her Graves Disease included chronic 
constipation, fatigue, memory loss, depression, palpitations, 
slow thought process, insomnia, muscle weakness and pain, cold 
and heat intolerance, and reflux, which required the taking of 
multiple medications.  The Veteran further stated that she missed 
"quite a bit of work due to a combination of these symptoms[,] 
and I have lost a job in the past, because of them."  The 
Veteran further stated that she felt awful all the time, and that 
her condition had gotten worse.

The Veteran further stated in her May 2006 substantive appeal 
that her condition was painful, and prevented her from thinking 
clearly.  She stated that her condition "is becoming at times 
scary for me, because I forget what I am doing or saying to a 
patient" at work.  She further stated that she believes that the 
symptoms of her hypothyroidism were being overlooked due to a 
separate diagnosis of fibromyalgia.

At her November 2008 hearing before the undersigned Veterans Law 
Judge, the Veteran reported experiencing such symptoms as 
fatigue, muscle aches and pains, weakness, insomnia, no sex 
drive, cold intolerance, memory loss, foggy memory, trouble with 
speech, depression, and an inability to lose weight despite 
exercising and eating correctly.  The Veteran specified that, 
after two hours of working at her computer, "I ache and burn so 
bad in my hands that I cannot hardly get through the day.  I 
literally have to sit there and stare at the screen, forget what 
I'm staring at."  The Veteran also reported that she is 
currently taking medication for depression.  With respect to 
cardiovascular involvement, the Veteran stated that she had 
transient ischemic attacks (TIAs).  The Veteran also noted that 
she had experienced chest pains.

In a May 2010 statement, the Veteran reported that "I have met 
all the conditions for the 30% level, all the conditions of the 
60% level and all but one condition of the 100%.  I do not have 
bradycardia (less than 60 heart beats per minute) [but] this is 
mostly likely due to my pain, stress and anxiety, especially at 
the time of a Comp[ensation] & Pension exam!"

In a separate May 2010 letter, the Veteran endorsed the following 
symptoms of hypothyroidism: gaining weight inappropriately; 
unable to lose weight with diet and exercise; constipation; low 
body temperature; fatigue; exhaustion; run down; sluggishness; 
lethargy, hair which is coarse, dry, breaking, brittle, and 
falling out; skin that is coarse, dry, scaly, and thick; a hoarse 
or gravelly voice; puffiness and swelling around the eyes and 
face; pains and aches in joints, hands, and feet; carpal-tunnel 
syndrome; depression; restlessness; easily changing moods; 
feelings of worthlessness; difficulty concentrating; increased 
sadness; loss of interest in normal daily activities; and 
forgetfulness.  She also reported the following additional 
symptoms, correlated with hypothyroidism: hair falling out; 
inability to remember things; no sex drive; more frequent and 
longer lasting infections; increased snoring; shortness of breath 
and tightness in the chest on exertion; a need to yawn to get 
oxygen; eyes that feel gritty, dry, sensitive to light, and 
jumpy; dizziness, vertigo, and headaches associated with eye 
movement; strange feelings in the neck or throat; tinnitus; 
recurrent sinus infections; vertigo; and lightheadedness.

The Veteran wrote in August 2010 that she had "and continue[s] 
to have muscle weakness, weight gain, cold intolerance, 
cardiovascular involvement, mental disturbance, slowing of 
thought, depression, sleepiness and insomnia."  She also 
asserted that "I will not have bradycardia, but this one thing 
should not keep me from the rating of 100%," because her high 
blood pressure-as well as daily headaches, pain, and anxiety-
were caused by her radiation treatment for hyperthyroidism.  The 
Veteran also stated that "I feel that the effective date of the 
increase...to 30% is totally inaccurate and invalid.  My conditions 
for a higher rating have been present and treated and documented 
well before 03-17-2010."

The Veteran underwent another QTC examination in April 2008.  The 
examiner opined that the Veteran had a normal thyroid function 
test.  In her November 2008 hearing, the Veteran stated that the 
examiner "spent maybe eight minutes with me."  The Board notes 
that the April 2008 examiner's report does not include the 
examiner's findings as to which manifestations of hypothyroidism, 
if any, the Veteran was experiencing.

The Veteran's treating VA clinician opined in an April 2009 
letter that the Veteran's hypothyroidism includes such symptoms 
as cold intolerance, muscular weakness, heart palpitations, 
mental disturbance, sleep disturbance, and fatigue, as well as 
weight gain, mental sluggishness, constipation, hair loss, and 
dry skin.  The VA clinician further noted that the Veteran's 
"mental disturbance...[with] fatigue [and] muscular weakness have 
caused problems at your place of employment and I...have had to 
write multiple notes to your employer stating you were too ill to 
work."

VA provided the Veteran with a compensation and pension (C&P) 
examination in January 2010, to which a March 2010 addendum is 
appended.  The examiner reviewed the claims file.  The Veteran 
reported that she misses 3 to 4 months of work every year because 
of flare-ups of severe exhaustion.  She also reported such 
symptoms as inappropriate weight gain and inability to lose 
weight with diet and exercise, chronic constipation, feeling cold 
when others feel hot, fatigue and exhaustion, sluggishness and 
lethargy, dry hair, brittle fingernails, dry skin, a hoarse and 
gravelly voice, puffiness around her eyes, various aches and 
pains in her joints and muscles, depression, restlessness, mood 
changes, feelings of worthlessness, difficulty concentrating, 
forgetfulness, no sex drive, poor memory, hair falling out, a 
tendency to get frequent infections, snoring, eyes feeling gritty 
and dry, sensitivity to light, strange feelings in her neck and 
throat, intermittent dizziness, tinnitus, vertigo, and 
lightheadedness.  On examination, the VA examiner found that the 
Veteran's pulse was 94 and regular.  He noted that the Veteran 
was being treated with medication for hypothyroidism.  He 
diagnosed the Veteran with hypothyroidism secondary to I-131 
treatment for Grave's disease.

In a March 2010 addendum, the VA examiner opined that "the 
Veteran's chronic fatigue is related to her hypothyroidism."  
Second, he opined that "the symptoms representing mental 
sluggishness due to the Veteran's hypothyroidism are difficulty 
concentrating, forgetfulness, and memory loss.  These symptoms 
are known to be associated with hypothyroidism, even when thyroid 
blood test levels are normalized with T4 replacement."  Lastly, 
the VA examiner opined that "the Veteran's muscle pain is 
related to her hypothyroidism."  The examiner explained that 
chronic fatigue syndrome and fibromyalgia are both diagnoses of 
exclusion, and that, because the Veteran has a diagnosis of 
hypothyroidism, that is the most likely source of her chronic 
fatigue and muscle pain.

Also in March 2010, a VA clinician noted that the Veteran "has 
had multiple hospitalizations/ER [emergency room] visits due to 
complex chronic medical conditions.  She is unable to work due to 
the severity of her chronic fatigue, fibromyalgia, insomnia, 
hypothyroidism and arthralgias/myalgias which cause chronic pain.  
She has had a large amount of intense medical therapy, is on 
polypharmacy, [and] had multiple specialty care consults and 
visits, along with private medical care[,] in attempts to 
diagnose and treat her chronic medical conditions with little 
progress with the fibromyalgia and fatigue diagnosis.  She has 
been on leave restriction with her work, [and] this provider has 
provided multiple notes to have [the] patient off of work due to 
the severity of her condition."

The Board finds that the evidence of record supports a 
continuance of the 10 percent rating for the appellate period 
prior to August 22, 2005; and a 60 percent disability rating as 
of August 22, 2005.

Although the Veteran has provided lay testimony that she meets 
the criteria for a 60 percent disability rating for the entire 
appellate period, the Board finds that the probative value of her 
allegation for the period prior to August 22, 2005 is outweighed 
by the December 2004 QTC examiner's objective findings, including 
his finding of normal thyroid levels as a result of medication.

The Veteran is entitled to a disability rating of 60 percent as 
of August 22, 2005, the first date on which clinical findings of 
the symptoms required for that rating were obtained.  
Specifically, the VA clinician found on that date that the 
Veteran's symptoms of hypothyroidism included muscle weakness, 
with decreased muscle mass and decreased efficiency of muscle 
contraction; emotional lability, with anxiety, an inability to 
concentrate, and insomnia; and hyperlipidemia, despite diet and 
lifestyle changes.  A VA clinician confirmed these and other 
symptoms in April 2009.  Although the January 2010 VA examiner 
found only chronic fatigue, mental sluggishness, and muscle pain 
associated with the Veteran's hypothyroidism, the Board affords 
the Veteran the benefit of the doubt based on two separate 
findings of the symptoms required for a 60 percent rating by the 
Veteran's treating VA clinicians.  38 C.F.R. § 4.3.

The Veteran is not entitled to a still higher rating of 100 
percent.  As the Veteran acknowledges in her August 2010 letter, 
she does not have bradycardia (less than 60 beats per minute).  
Moreover, although she alleges that her absence of bradycardia is 
secondary to her radiation treatment for hyperthyroidism, she is 
not competent to opine on the reason for her absence of 
bradycardia.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person who 
has personal knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, training 
or experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.)  See also 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.)  Furthermore, the 
January 2010 VA examiner found that the Veteran's pulse was 94 
and regular, and there is no competent medical evidence of record 
of a diagnosis of bradycardia at any time during the appellate 
period.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 
(2007), the Board has considered whether further staged ratings 
are appropriate; however, in the present case, no further staged 
ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's 
hypothyroidism, standing alone, presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold 
factor for extra-schedular consideration is that there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id. at 115.  However, if 
not adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  
If either of the factors of step two is found to exist, the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.  The issue regarding the Veteran's ability 
to maintain gainful employment is further addressed below.  


ORDER

For the appellate period prior to August 22, 2005, a disability 
rating in excess of 10 percent for hypothyroidism is denied.

As of August 22, 2005, a disability rating of 60 percent, but no 
more, for hypothyroidism is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

With regard to a claim for TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court has held 
that a request for a TDIU, whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a service-connected disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is warranted 
as a result of that disability.  Id.  In this case, the evidence 
of record reasonably raises the question of whether the Veteran 
is unemployable due to her service-connected hypothyroidism.  
Additionally, in a May 2010 statement, the Veteran asserted that 
"I am not able to perform my job duties any longer."  She also 
noted that "my primary care provider [at a VA facility] feels 
that I should not be working at all."

During the course of her increased rating claim on appeal, the 
Veteran has submitted evidence of unemployability resulting-at 
least in part-from her service-connected hypothyroidism.  See, 
e.g., a March 2010 VA treatment record, in which the Veteran's 
treating VA clinician opined that "she is unable to work due to 
the severity of her chronic fatigue, fibromyalgia, insomnia, 
hypothyroidism and arthralgias/myalgias which cause chronic 
pain."  Therefore, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased rating 
claim, the proper remedy here is for the Board to remand, rather 
than refer, the TDIU issue to the AOJ for proper development and 
adjudication.

First, the AOJ should send the Veteran a VCAA notice letter for 
his TDIU claim.  This letter should notify the Veteran and her 
representative, if one is appointed, of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with the 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, the Veteran should be provided notice that advises her of the 
disability rating and effective date elements of a claim, keeping 
in mind that a TDIU claim is a type of claim for a higher 
disability rating.

In addition, the AOJ should provide a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.

The Board notes that the Veteran may be entitled to a TDIU 
rating under 38 C.F.R. § 4.16(a) (2009).  Total disability 
ratings for compensation may be assigned, where the 
schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  When a Veteran does 
not meet the rating criteria for a TDIU rating under 38 
C.F.R. § 4.16(a), for consideration is a TDIU rating under 
38 C.F.R. 
§ 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should 
refer to the Director, Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran 
is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.

The Veteran has one compensable service-connected disability, 
hypothyroidism, rated 60 percent disabling.  The Veteran also has 
noncompensable service connection for residuals of a fracture of 
the left third toe, and right (major) middle finger wart.  Her 
combined service-connected disability rating is therefore 60 
percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Thus, 
she satisfies the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the 
Veteran of any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the TDIU claim on 
appeal.  This notice must indicate what 
information or evidence the Veteran should 
provide, and of what information or evidence 
VA will attempt to obtain on her behalf.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  
This letter should also comply with the Court 
case of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise her 
concerning the elements of a disability 
rating and an effective date.

2.  The AOJ should send the Veteran a VA Form 
21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, for 
her to complete, with instructions to return 
the form to the AOJ.  See M21-1MR, 
IV.ii.2.F.25.i.

3.  After completion of the above, the AOJ 
should adjudicate the Veteran's claim for a 
TDIU rating pursuant to 38 C.F.R. § 4.16(a).  
If any determination remains unfavorable to 
the Veteran, she should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


